Citation Nr: 1332885	
Decision Date: 10/22/13    Archive Date: 10/24/13

DOCKET NO.  10-11 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as due to Agent Orange exposure or as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for pterygium, to include as due to Agent Orange exposure.

3.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from November 1962 to May 1966.  His decorations include the Combat Infantryman's Badge.

This matter comes before the Board of Veterans' Appeals from a May 2008 rating decision of the Atlanta, Georgia, Department of Veterans Affairs Regional Office, that, in pertinent part, denied entitlement to service connection for hypertension and pterygium; and found no new and material evidence to reopen a claim for service connection for right ear hearing loss.

In January 1985, the Board denied entitlement to service connection for right ear hearing loss.  The Veteran requested reconsideration of this decision, but the Board upheld the decision in August 1985.  There was no further appeal and the decision became final.  As such, before reaching the merits of the Veteran's claim, the Board must rule on the matter of reopening the claim.  That is, the Board has a jurisdictional responsibility to consider whether it is proper for the claim to be reopened.  See Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001).  

In February 2013, the Veteran submitted a statement indicating that he may wish to claim entitlement to service connection for tinnitus.  The Veteran representative also raised this issue in its August 2013 Brief Presentation.  This issue is referred to the agency of original jurisdiction (AOJ) for appropriate action.

In his February 2010, substantive appeal, the Veteran contended that there was error in a 1981 rating decision that denied entitlement to service connection for right ear hearing loss.  The 1981 decision was subsumed by the Board's 1985 decision denying service connection for right ear hearing loss.  Brown v. West, 203 F.3d 1378, 1381 (Fed.Cir.2000); 38 C.F.R. § 20.1104 (2013).  The Veteran has not alleged clear and unmistakable error in the Board's January 1985 decision other than that which was considered by the Board in its September 1985 decision.

In addition to the Veteran's claims file, the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file as well as the Veteran's claims file and will proceed with review of the claims based upon all relevant evidence. 

The issues of entitlement to service connection for right ear hearing loss, hypertension, and pterygium are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a January 1985 decision, the Board denied entitlement to service connection for right ear hearing loss.  The Veteran requested reconsideration of his decision, in August 1985 the Board issued a reconsideration decision in which it found no obvious error in the January 1985 decision and the decision became final.  

2.  Evidence received since the January and September 1985 Board decisions relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for right ear hearing loss. 


CONCLUSIONS OF LAW

1.  The January 1985 Board decision which denied service connection for right ear hearing loss is final.  38 U.S.C. § 7104(b) (2013); 38 C.F.R. § 19.104 (2013).

2.  The evidence received subsequent to the January 1985 and September 1985 Board decisions is new and material; and the claim for service connection for right ear hearing loss is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.303, 20.1105 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The Board is reopening the Veteran's claim, hence no further notice or assistance is required to reopen the matters being decided

II.  New and material evidence

In January 1985, the Board denied entitlement to service connection for right ear hearing loss.  The January  1985 Board decision found that the Veteran's hearing was normal in service and that current hearing loss was not related to military service.  The Veteran requested reconsideration of this decision, but the Board upheld the decision in August 1985 and the decision became final.  

The evidence that has been added to the Veteran's claims file since the January 1985 Board decision includes the Veteran's 2007 reports that his hearing loss had begun in service and been progressively worse since.  This evidence suggests a continuity of symptomatology that could serve to establish a link between his current hearing loss and service.  This relates to an element of the claim that was previously found to be lacking.  As such, new and material evidence has been received and the claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

The claim of entitlement to service connection for right ear hearing loss is reopened, and to this extent only, the appeal is granted.

REMAND

The Veteran contends that pterygium, and hypertension may be related to Agent Orange exposure in service or, that hypertension, is secondary to his service-connected diabetes mellitus.  A private physician reported treating a pterygium in 1972, given reports that this was slow growing, there is evidence it might be related to service.

The Veteran has submitted articles suggesting a link between herbicide exposure and hypertension.  This suggests that current hypertension may be related to service.  Hence, examinations are warranted to obtain an opinion as whether the claimed disabilities are related to service.

In March 2008 a VA examiner provided a negative opinion regarding a connection to service.  The examiner does not appear to have considered the Veteran's reports, provide an opinion as to whether the current disability could have had a delayed onset related to in-service noise exposure or commented on whether there was any shift in hearing during service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

Based on the foregoing, the Board finds that the Veteran should be afforded additional VA examinations in connection with his claims.   See 38 U.S.C.A. §§ 5103A(d) (West 2002).

There are also identified medical records that have not been associated with the claims file.  VA has a duty to obtain these records.  38 U.S.C.A. § 5103A(b),(c) (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the Veteran to provide authorization for VA to obtain complete treatment records from Drs. Malone and Reeves, and from Ralph H. Johnson Medical Center, and Memorial health University Physicians.  Updated VA treatment records should also be obtained. 

If any requested records are not obtained, the Veteran should be so informed and told of the efforts made to obtain the records and of what further actions will be taken with regard to his claim. The Veteran may submit medical records directly to VA.

2.  Arrange for a VA examination for the purpose of determining whether the Veteran has hypertension, pterygium, or hearing loss, that are related to the military service.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  

For hearing loss, the examiner should answer the following:

(a)  Is the Veteran's current right ear hearing loss related to noise exposure in service? 

(b)  Is the right ear hearing loss caused or aggravated by service-connected malaria?

(c)  If hearing loss was not present as a disability in service, is there evidence of a threshold shift that suggest the hearing loss began in service?

(d)  Did the current hearing loss have a delayed onset as the result of noise exposure in service?

The examiner should presume that the Veteran was exposed to acoustic trauma in service.  

The examiner should provide reasons for these opinions that take into account the Veteran's reports of injuries and symptoms.

For hypertension:

(a)  Did the current hypertension have its onset during active duty, within one year of active duty?

(b)  Considering the articles submitted by the Veteran, is hypertension caused or aggravated by his presumed exposure to herbicides in Vietnam?

(c)  Is hypertension otherwise related to the Veteran's military service?  

For pterygium:

(a)  Given that the Veteran was treated for a pterygium in 1972, did the current pterygium have its onset during active duty, or is this condition otherwise related to a disease or injury during Veteran's military service?  

(b)  The examiner should comment on whether the Veteran's in-service exposure to herbicides caused or aggravated his disability.  The examiner should review and comment on the articles submitted by the Veteran indicating a possible correlation between Agent Orange and pterygium.

In offering any opinion, the examiners must consider the Veteran's statements regarding the incurrence of his claimed disorders and the continuity of symptomatology.  

The reasons for all opinions offered should be provided.  If the examiner cannot provide an opinion without resorting to speculation, the examiner must explain why he or she is unable to provide the needed opinion and whether the inability is due to absent evidence or the limits of scientific or medical knowledge.
 
3.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case, then return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran is advised that, pursuant to 38 C.F.R. § 3.655, failure to report for VA examinations without good cause may result in denial of the claims.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


